The Attorney               General of Texas
                                          March   29,   1978
JOHN L. HILL
Attorney General


                   Honorable Chet Brooks                        Opinion No. H- 1146
                   Chairman, Senate Committee
                     on Human Resources                         Re: Approval       of   subdivision
                   Senate Chamber                               plats by a county.
                   Austin, Texas 767R

                   Dear Senator Brooks:

                         You have requested our opinion concerning the authority of the Fort
                   Bend County Commissioners Court to require developers to build sidewalks
                   and to dedicate’s percentage of residential acreage to other public use prior
                   to receiving plat approval. You have asked whether these requirements and
                   others contained in the Fort Rend County “Policies for the Approval of
                   Subdivision Plats” are in conflict with state statutes.

                          Fort Bend County has a population of less than 190,000 and is thus
                   governed   by article 6626i, V.T.C.S.    As we explained in Attorney General
                   Opinion H-1057 (1977), article 6626a was enacted in order to provide counties
                    of less than 190,000 population authority to establish some substantive
                   requirements for the approval of plats. Like article 2372k, V.T.C.S., which
                   applies to larger counties, article 6626a was a response to the court’s decision
                    in Commissioners Court v. Frank Jester Development Co., 199 S.W.2d 1004
                   (Tex. Civ. App. - Dallas 1947, writ ref’d n.r.e.1, in which it was held that
                   counties had no authority to establish such substantive requirements.        The
                   holding of this case remains undisturbed except by articles 6626a and 2372k;
                    thus, any substantive     requirements  for the approval of plats must be
                   authorized by those articles.

                          Section 3 of article 6626a authorizes counties to require owners of a
                   subdivision to provide for rights of way and street cuts. The only general
                   authority provided is contained in subsections (e) and (f) which authorize
                   “reasonable specifications” for the construction of roads and streets and for
                   the provision of adequate drainage for such roads,

                        The requirements promulgated by Fort Bend County are valid only to
                   the extent they are authorized by article 6626a. The commissioners court
                   may adopt regulations requiring street cuts and rights of way in the




                                                   p.   4656
                                                                        .




Honorable Chet Brooks     -    Page 2     (H-1146)



dimensions authorized by article 6626a, section 3. They may promulgate drainage
specifications as well as reasonable specifications for the construction of roads or
streets, “considering the amount and kind of travel over said streets.”          In our
opinion, our courts would probably hold that the specifications       for streets may
rem&e the construction of sidewalks. where it can be shown that reouirement is
reasonable in light of the amount andkind of travel over the streets. ‘Grapotte v.
Adam 111S.W.2d 690 (Tex. 1938); Parra v. P. W. Woolworth Co., Inc., 545 S.W.2d
-75 Tex. Civ. App. - Rl Paso 1977, no writ); Jones v. City of Mineola, 203 S.W.2d
596
1020 (Tex. Civ. ADD.- Texarkana 1947. writ ref’d). We therefore believe that the
authority to e&&h       street specifications &I .include the authority to require
sidewalks, within the limitations set out in article 66264 section 3(e). We fiid no
provision authorizing requirements for areas of other public use, and conclude that
such regulations would not be valid.

                                    SUMMARY          ~,

           Fort Bend County may provide requirements              for the
           approval of subdivision plats only to the extent such
           requirements are authorixed by article 6626a Requirements
           concernfng sidewalks will probably be held valid as part of
           reasonable specifications   for streets.    Requirements ‘for
           other areas of public use are not authorized by article 6626a
           and are invalid.




APPROVED:




DAMM.      KENDALL, Pi$       Assistant




C. ROBERT HEA
Opinion Committee

jst




                                          up. 4657